DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is responsive to communication filed on 11/17/2019.
Claims 1 – 20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (U.S. 8,397,080 B2).
♦As per claims 1, 11, 16,
Lu discloses a method, system (Fig. 1 – 5) comprising:
“receiving a data object at an assigned node” See col. 4 lines 20 – 29 of Lu wherein a “de-duplicate data blocks sent to that particular data node”.
“wherein the assigned node is a node of a plurality of nodes of a cluster” See abstract, Fig. 6, col. 4 lines 20 – 22 (multiple data nodes) of Lu wherein “a master device on a secondary-storage node side may receive at least incremental changes, fingerprints, mapping entities, and distribute de-duplication functionality to at least a slave device, and performs data de-duplication on said plurality of segments via a way to cluster a plurality of fingerprints in a data locality unit called container for the incremental changes”.
“the data object comprises a data segment, and a signature, and the signature is generated based, at least in part, on data of the data segment” See Fig. 2 - 3, col. 5 lines 7 – 21 of Lu wherein the input includes segments and signatures (fingerprints).
“determining whether the data object comprises a sub-data object” See col. 4 lines 64 – col. 5 lines 24 wherein input includes multiple segments.
“processing the sub-data object, wherein the processing comprises sending the sub-data object to a remote node, and the remote node is another node of the plurality of nodes of the cluster” See Fig. 9, col.11 lines 3 – 25 of Lu wherein the segments are distributed to destination nodes.
♦As per claims 2, 12, 17,
“wherein the data object comprises a container, the container comprises a deduplicated data store and a metadata store, the deduplicated data store comprises one or more data segments comprising the data segment, and the metadata store comprises metadata associated with the one or more data segments” See Fig. 1 and 3 (container and metadata), col. 6 lines 9 – 22, col. 7 lines 58 - 64 of Lu (“Fingerprint distributer 501 may hash each individual fingerprint for determining a destination data node”).
♦As per claims 3, 12, 17,
“the metadata comprises a signature identifying the data segment and a location of the data segment in the deduplicated data store” See Fig. 1 and 3 (container and metadata), col. 6 lines 9 – 22, col. 7 lines 58 - 64 of Lu (“Fingerprint distributer 501 may hash each individual fingerprint for determining a destination data node”).
♦As per claims 4, 12, 17,
“wherein the signature is a fingerprint, and the fingerprint was generated by performing a hash function on data of the data segment” See col. 6 lines 9 – 22, col. 7 lines 58 - 64 of Lu (“Fingerprint distributer 501 may hash each individual fingerprint for determining a destination data node”).
♦As per claims 5, 14, 19,
“wherein the data object comprises a container, and the sending the sub-data object to the remote node comprises: sending the container to the remote node; and sending a container reference to the remote node, wherein the container reference comprises a container identifier that identifies the container” See col. 8 lines 8 – 31, col. 9 lines 8 – 18, 41 - 45 of Lu wherein sub-container is created (“Each fingerprint entry has a container identifier list with up to K entries, the offset of the fingerprint within the container, and a pointer to fingerprints of the same container. With the pointer, all fingerprints of the same container are organized as a single linked list. The head of the linked list is the first sampled fingerprint of the container”, “containers are distributed on all participating nodes”).
♦As per claim 6,
“receiving the sub-data object at the remote node; storing the container in a local deduplication pool at the remote node; and storing the container reference in a local reference database at the remote node” See col. 9 lines 8 – 18, 28 – 45 of Lu (“Each fingerprint entry has a container identifier list with up to K entries, the offset of the fingerprint within the container, and a pointer to fingerprints of the same container. With the pointer, all fingerprints of the same container are organized as a single linked list. The head of the linked list is the first sampled fingerprint of the container”).
♦As per claims 7, 13, 18,
“receiving a request for a fingerprint list from a client system; retrieving the fingerprint list from a catalog; and sending the fingerprint list to the client system” See col. 9 lines 55 – 64 of Lu (“After querying the per -container fingerprint index, offsets and segmentIDs are returned from corresponding slave devices”).
♦As per claims 8 - 9, 13, 18,
“receiving a request for a location of the fingerprint list from the client system; determining the location; and sending the location to the client system”, “the catalog is implemented as a single instance for the cluster” See col. 9 lines 55 – 64, col. 10 lines 8 - 27 of Lu (“After querying the per -container fingerprint index, offsets and segmentIDs locations of logical block addresses in the input segment if there are duplicates”).
♦As per claims 10, 15, 20,
“wherein the data object comprises a container and a container reference, and the method further comprises: storing the container in a local deduplication pool at the assigned node, wherein the container comprises: a deduplicated data store, and a metadata store; and storing the container reference in a local reference database at the assigned node, wherein the container reference identifies the container” See col. 4 lines 40 – 49 of Lu (“the containerID is used to query an In-Memory Container Store Cache 130 to see if the container is cached. If the container is not cached, the container is loaded from an on-disk container store 141”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161